DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 should be read as to be dependent on claim 1 instead of cancelled claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235), henceforth referred to as Stibich ‘35.

Regarding claim 1, Stibich discloses a lighting system (Figure 1, 20, apparatus), comprising: one or more high intensity narrow spectrum (HINS) light sources configured to emit HINS light (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm); one or more non-HINS light sources configured to emit non-HINS light (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm); a power circuit (26, power circuitry) configured to provide power to the one or more HINS light sources (at least [0042]); a control circuit (30, processor) configured to control delivery of power to the one or more HINS light sources so as to pulse the emission of HINS light from the one or more HINS light sources (at least [0042, 0054], Figure 2, 28, program instructions; claim 29), 
Stibich fails to teach wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS lights to emit non-HINS light independently of each other. Stibich and Stibich ’35 are related because both teach a light system.
Stibich ’35 discloses a lighting system wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS lights to emit non-HINS light independently of each other (at least [0160] teaches the plurality of sources may include HINS and non-HINS sources; at least Abstract, [0161], claim 3 teach independent emission of the sources based on pulsing schemes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Stibich ’35 and provide wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS lights to emit non-HINS light independently of each other. Doing so would allow for individual customizing and tailoring of the emitted lights based on desired effectiveness and area of emission.

Regarding claim 2, the modified Stibich discloses the lighting system of claim 1, wherein the HINS light has a wavelength in the range of about 380 nm to about 420 nm (22, germicidal source; [0032] teaches the germicidal source, may generate high-

Regarding claim 3, the modified Stibich discloses the lighting system of claim 1, wherein the HINS light has a wavelength of about 405 nm (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm).

Regarding claim 5, the modified Stibich discloses the lighting system of claim 1, wherein the pulsing scheme specifies one or more pulses for emission of HINS light, each of the one or more pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).

Regarding claim 6, the modified Stibich discloses the lighting system of claim 5, wherein the duration and intensity of each pulse is selected for antimicrobial purposes (at least Abstract).

Regarding claim 8, the modified Stibich discloses the lighting system of claim 5, wherein a frequency of pulses is about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).



Regarding claim 16, Stibich discloses a method (Figures 1 and 2, 20, apparatus) of controlling one or more high intensity narrow spectrum (HINS) lighting sources (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm) and one or more non-HINS lighting sources (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm), the method comprising: providing, by one or more power circuits (26, power circuitry), power to one or more of the HINS lighting sources and the non-HINS lighting sources (at least [0042]); obtaining, by one or more control circuits, data indicative of a pulsing scheme (30, processor; [0042], 28, program instructions); controlling, by the one or more control circuits, power provided by the one or more power circuits to the one or more HINS lighting sources and the non-HINS lighting sources based at least in part on the data indicative of the pulsing scheme so as to pulse the emission of HINS light from the one or more HINS lighting sources (at least [0042, 0054], Figure 2, 28, program instructions; claim 29).
Stibich fails to teach wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light is being emitted and not emitting HINS light for at least part 
Stibich ’35 discloses a method for controlling one or more HINS and one or more non-HINS lighting sources wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light is being emitted and not emitting HINS light for at least part of the period during which non-HINS light is being emitted (at least [0160] teaches the plurality of sources may include HINS and non-HINS sources; at least Abstract, [0161], claim 3 teach independent emission of the sources based on pulsing schemes; furthermore, for exemplary purposes, [0122] teaches an apparatus may be configured to operate the multiple discharge lamps at the same time, in succession or in distinct operations of the apparatus/system).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Stibich ’35 and provide wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light is being emitted and not emitting HINS light for at least part of the period during which non-HINS light is being emitted. Doing so would allow for individual customizing and tailoring of the emitted lights based on desired effectiveness and area of emission.

Regarding claim 18, the modified Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a frequency of pulses of about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235), henceforth referred to as Stibich ’35, as applied to claims 5 and 16 above, and further in view of Loupis et al. (2014/0303547, of record).


Loupis discloses a lighting system (Figures 1 and 2), wherein the duration of each pulse is about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse duration of less than 1 ms; additionally, [0130] teaches the pulse duration may be dependent on characteristics of generated light, such as amplitude, wavelength, and/or bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Regarding claim 17, the modified Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a plurality of pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).
The modified Stibich fails to teach the duration of each pulse being about 8 microseconds or less. Stibich and Loupis are related because both teach a lighting system.
Loupis discloses a method (Figures 1 and 2) wherein the duration of each pulse being about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse duration of less than 1 ms; additionally, [0130] teaches the pulse duration may be 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Claims 9-11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235), henceforth referred to as Stibich ’35, as applied to claims 5 and 16 above, and further in view of in view of That et al. (2008/0137181, of record).

Regarding claim 9, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse associated with a first time period (time period of pulse in Phased 1) and the second pulse associated with a second time period (time period of pulse in Phased 5), the first 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. Doing so would allow for accommodation of a desired number of pulses within a given repetition period, thereby providing specified treatment based on the desirability of the user.

Regarding claim 10, the modified Stibich discloses the lighting system of claim 9, wherein the third time period is at least an order of magnitude greater than the first time period (That: [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle, and the parameters can be used to accommodate a greater or smaller number of pulses within a given repetition period; thus, Examiner notes that based on the user's desirability, the third time period may be made to be an order of magnitude greater than the first time period).

Regarding claim 11, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023], Z, sawtooth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a saw tooth pulsing scheme. Doing so would allow for delivering a ramp up to a maximum intensity, then dropping rapidly in order to provide for a more efficient treatment in a shorter amount of time.

Regarding claim 13, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme specifies that HINS light is pulsed from a steady state intensity. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme specifies that light is pulsed from a steady state intensity (at least Figure 2, N, narrow duty, D, double pulse, F, fast, Z, sawtooth, or T, triangle; [0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme specifies that HINS light is pulsed from a 

Regarding claim 19, the modified Stibich discloses the method of claim 16, but fails to teach wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a method wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse associated with a first time period (time period of pulse in Phased 1) and the second pulse associated with a second time period (time period of pulse in Phased 5), the first pulse and the second pulse being separated by a third time period (time period separating pulse of Phased 1 and phased 5), the third time period being greater than the first time period and the second time period (Figure 3 depicts the time period between Phased 1 and Phased 5 to be greater than the time period of each pulse, respectively; [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a first pulse and a second pulse, 

Regarding claim 20, the modified Stibich discloses the method of claim 16, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a method wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a saw tooth pulsing scheme. Doing so would allow for delivering a ramp up to a maximum intensity, then dropping rapidly in order to provide for a more efficient treatment in a shorter amount of time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235), henceforth referred to as Stibich ’35, as applied to claim 1 above, and further in view of in view of Anderson et al. (2010/0246169, of record).

Regarding claim 12, as best understood, the modified Stibich discloses the lighting system of claim 1, but fails to teach wherein the HINS light and the non-HINS light are combined in accordance with 
Anderson discloses a lighting system wherein the HINS light and the non-HINS light are combined to create visible white light (at least claim 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of Anderson and provide wherein the HINS light and the non-HINS light are combined in accordance with the pulsing scheme to create visible white light. Doing so would allow for a combined output that is non-disturbing and easy on the eye.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235), henceforth referred to as Stibich ’35, as applied to claim 14 above, and further in view of in view of Deal et al. (2012/0126134, of record).

Regarding claim 15, the modified Stibich discloses the lighting system of claim 14, but fails to teach wherein the power circuit comprises a driver circuit, wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of HINS light. The modified Stibich and Deal are related because both teach a lighting system.
Deal discloses a lighting system wherein the power circuit comprises a driver circuit (Figure 7, 36, driver), wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of light (at least [0055]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872